Citation Nr: 1334466	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  12-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960, with additional service in the Marine Corps Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in March 2013, at which time it was remanded to the RO via the Appeals Management Center (AMC) for additional development.  The case is again before the Board for appellate review.

A review of Virtual VA reveals that it contains no additional records relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should include consideration of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in March 2013 in order to provide the Veteran with a VA audiological examination and to obtain an opinion regarding any relationship between the Veteran's bilateral hearing loss and tinnitus and his service.

The Veteran was scheduled for a VA audiological examination in June 2013, but failed to appear for the examination.  

Failure to report to a scheduled examination, without good cause, may result in denial of a claim for service connection (as the original claim will be considered on the basis of the evidence of record).  38 C.F.R. §§ 3.158, 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  

In July 2013 the Veteran called the RO to inform VA that he had been sick and was therefore unable to attend his June 2013 VA examination.  The Veteran was told by a VA employee that the VA Medical Center would be contacted and that he would be scheduled for a new examination.

There is no indication of record that this examination has yet been scheduled or held.  The case therefore must be remanded in order to afford the Veteran a new VA audiological examination and to obtain the needed VA opinion regarding any relationship of his claimed disabilities to service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be accorded an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss and tinnitus disabilities.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) or less likely than not (that is, a probability less than 50 percent) that any current hearing loss disability and tinnitus disability had their origin in service or are in any way related to the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.  The examiner must discuss the Veteran's service treatment records and the significance of any puretone threshold shifts that occurred during the Veteran's service.  The examiner should carefully review the body of the March 2013 Board remand and take note of the apparent abnormal audiological findings at the reported frequencies when converted to ISO (ANSI) findings in the Veteran's service treatment records audiological test results.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must ensure that all medical examination and opinion reports comply with this remand and the questions presented above.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the claims may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



